Name: Commission Regulation (EU) NoÃ 551/2013 of 11Ã June 2013 establishing a temporary prohibition of fishing for redfish in NAFO 3M area by vessels flying the flag of the European Union
 Type: Regulation
 Subject Matter: fisheries;  international law;  economic geography;  maritime and inland waterway transport;  natural environment;  world organisations
 Date Published: nan

 18.6.2013 EN Official Journal of the European Union L 164/3 COMMISSION REGULATION (EU) No 551/2013 of 11 June 2013 establishing a temporary prohibition of fishing for redfish in NAFO 3M area by vessels flying the flag of the European Union THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy (1), and in particular Article 36(2) thereof, Whereas: (1) Council Regulation (EU) No 40/2013 of 21 January 2013 fixing for 2013 the fishing opportunities available in EU waters and, to EU vessels, in certain non-EU waters for certain fish stocks and groups of fish stocks which are subject to international negotiations or agreements (2), lays down quotas for 2013. (2) According to the information received by the Commission, catches of the stock referred to in the Annex to this Regulation by vessels flying the flag of or registered in the European Union have exhausted the mid-term quota allocated for the period before 1 July 2013. (3) It is therefore necessary to prohibit fishing activities for that stock until 30 June 2013, HAS ADOPTED THIS REGULATION: Article 1 Quota exhaustion The fishing quota allocated to the Member States referred to in the Annex to this Regulation for the stock referred to therein for the period before 1 July 2013 shall be deemed to be exhausted from the date set out in that Annex. Article 2 Prohibitions Fishing activities for the stock referred to in the Annex to this Regulation by vessels flying the flag of or registered in the Member States referred to therein shall be prohibited from the date set out in that Annex until 30 June 2013 included. In particular it shall be prohibited to retain on board, relocate, tranship or land fish from that stock caught by those vessels between these dates. Article 3 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 June 2013. For the Commission, On behalf of the President, Lowri EVANS Director-General for Maritime Affairs and Fisheries (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 23, 25.1.2013, p. 54. ANNEX No 03/TQ40 Member State European Union (All Member States) Stock RED/N3M Species Redfish (Sebastes spp.) Zone NAFO 3M Closing date 3.5.2013 until 30.6.2013